Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 1 of 9 PageID# 1




                 UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Richmond Division

KATHRYN MCVICKER                        )
        Plaintiff,                      )
                                        )
v.                                      )      Civil Action No.: 3:21-cv-385
                                        )
GARNETT REFRIGERATION,                  )
INC.,                                   )
        Defendants                      )

                                  COMPLAINT

       Plaintiff Kathryn McVicker (“Plaintiff” or “McVicker”), for her

Complaint against Garnett Refrigeration, Inc. (“Defendant” or “Garnett”),

states as follows:

                             NATURE OF ACTION

       1.     McVicker brings this action under Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e, et seq.        (“Title VII”), and/or the

Pregnancy Discrimination Act amendments to Title VII, 42 U.S.C. §2000e(k)

(“PDA”), in that Defendant terminated the McVicker’s employment in violation

of the Title VII and the FMLA.

       2.     McVicker seeks declaratory judgment, injunctive relief, back pay,

benefits, compensatory and punitive damages, reasonable attorney’s fees and

costs for Title VII violations.

                         JURISDICTION AND VENUE

       3.     This Court has original jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. §§ 1331, 1343 and 42

                                        1
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 2 of 9 PageID# 2




U.S.C. § 2000e-5 because McVicker brings claims under Title VII. The demand

for declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

       4.    Venue is proper in the Eastern District of Virginia and in the

Richmond Division under 42 U.S.C. § 2000e-5(f) which provides that venue is

proper in any district court in the state; see also General Electric Co. v.

Merhige, 1972 U.S. App. LEXIS 6632, No. 72-3327, 1972 WL 2610 (4th Cir.

Nov. 20, 1972) (unpublished) (applying provision).

       5.    McVicker has exhausted all necessary procedural prerequisites

and has filed her Title VII claims within ninety (90) days of her receipt of a

“Right to Sue” letter from the Equal Employment Opportunity Commission.

                                   PARTIES

       6.    McVicker is a female resident of Fredericksburg, Virginia. At all

times relevant to the matters alleged herein, McVicker was an employee within

the meaning of Title VII pursuant to 42 U.S.C. § 2000e(f). At all times pertinent

hereto, Garnett employed more than 15 employees.

       7.    Garnett is a Virginia Corporation doing business in Spotsylvania,

Virginia. At all times pertinent hereto, Garnett has been an “employer” within

the meaning of 42 U.S.C. § 2000(b) and has been subject to the provisions of

Title VII.

                                    FACTS

       8.    McVicker began her employment with Garnett on August 6, 2018,

as a Dispatcher.



                                       2
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 3 of 9 PageID# 3




      9.      Her job duties included scheduling and training new hires on the

dispatching systems, overseeing time and attendance of employees, billing,

opening and closing work orders on Defendant’s software.

      10.     McVicker also coordinated schedules for coverage and days off for

technicians. She usually opened and/or closed the building and conducted

morning briefings to review the technicians’ daily workload.

      11.     McVicker also handled inter-office conflicts.

      12.     Plaintiff further bid and/or negotiated contracts for service

agreements, submitted proposals to customers, and maintained all necessary

documentation. Plaintiff was responsible for managing product inventory.

      13.     McVicker was employed in that position until March 16, 2020.

      14.     On March 16, 2020, Garnett unlawfully terminated Plaintiff.

      15.     McVicker enjoyed her job and the people she worked with.

      16.     McVicker    consistently   received   praise    from   Defendant’s

customers.

      17.     McVicker worked full-time and occasionally worked overtime

when asked.

      18.     In August of 2019, McVicker discovered that she was pregnant.

She was excited about having another baby and told Defendant’s General

Manager, Ricky Pack, about it later that month.

      19.     Up until telling Garnett about her pregnancy, McVicker had

received regular pay increases, free lunches, gift cards, and other small gifts.



                                         3
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 4 of 9 PageID# 4




      20.    After Plaintiff revealed her pregnancy, Defendant stopped giving

her any tokens of its appreciation.

      21.    Plaintiff’s baby was due at the end of March 2020, and McVicker

told Garnett that she planned to work until the baby’s birth, after which she

intended to take six to eight weeks of maternity leave.

      22.    On Monday morning, March 16, 2020, management had a

meeting to discuss the Coronavirus and its impact on the company.

      23.    Plaintiff spoke with Stacy Pettit, expressing her concern about

one particular employee, Erik Pruett, who had vacationed on a cruise ship.

      24.    In March of 2020, the Centers for Disease Control and Prevention

recommended that all people avoid travel on cruise ships worldwide because

the chance of getting COVID-19 on cruise ships was high.

      25.    McVicker posed the question what management intended to do to

minimize the risk of infection, since Pruett was expected to return to work on

that day, March 16, 2020.

      26.    During this meeting Defendant distributed a letter advising

employees that if they did not feel comfortable at work, they could use a

vacation day and stay home.

      27.    General Manager Pack (“Pack”) and other employees made light

of the virus and expressed their view that the pandemic was not as serious as

reported in the news.




                                      4
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 5 of 9 PageID# 5




      28.    Pack then spoke directly to McVicker, stating, “I hear you have a

problem with Eric?”

      29.    McVicker responded, “I am pregnant, and I am high-risk, and,

yes, I have concerns.” McVicker also relayed to Pack at that time that other

employees had addressed concerns as well.

      30.    Pack responded that if she did not feel comfortable, Plaintiff did

not have to come to work.

      31.    Pack also asked McVicker when she was planning to take

maternity leave, and she repeated that she was planning to work as close to

the birth as possible.

      32.    Pack then told her that Garnett intended to hire a replacement

for McVicker for the summer.

      33.    Plaintiff replied that this was unnecessary as she was only going

to be out for six to eight weeks.

      34.    In the evening of March 16, 2020, McVicker received a call from

Alexis Bates, Office Manager, telling her that Defendant’s owner, John

Garnett and Pack had decided to terminate McVicker because “it was just not

working out.”

      35.    A few days later, Defendant changed its explanation for Plaintiff’s

termination, claiming that McVicker had been terminated for using

inappropriate language at work, including the “f-word.” Most of the men




                                       5
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 6 of 9 PageID# 6




working for Garnett had used that word and other cuss words at work many

times before, but nobody had ever been terminated for using bad language.

       36.    Defendant’s statements were pretext designed to hide the true

reason, pregnancy discrimination, for McVicker’s termination.

       37.    Defendant terminated McVicker on March 16, 2020, because of

her pregnancy, in violation of Title VII.

       38.    As a result of Defendant’s unlawful action, McVicker lost her job

and income.

       39.    Defendant’s decision to terminate McVicker was made in willful,

blatant and intentional disregard of and in violation of Plaintiff’s rights under

Title VII.

                            COUNT I
        TITLE VII – GENDER/PREGNANCY DISCRIMINATION

       40.    Each of the preceding paragraphs is incorporated herein by

reference.

       41.    McVicker, because of her gender and pregnancy, was denied

terms and conditions of employment in violation of Title VII of the Civil Rights

Act of 1964, as amended.

       42.    Prior to taking discriminatory employment action against

McVicker, Defendant became aware of her pregnancy.

       43.    Defendant’s discrimination against McVicker was an intentional

or reckless disregard of her rights under Title VII of the Civil Rights Act of

1964, as amended.

                                        6
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 7 of 9 PageID# 7




      44.    Defendant engaged in discriminatory actions described above

with malice, or with a reckless indifference to Plaintiff’s legal rights. Plaintiff

is therefore entitled to punitive damages for Defendant’s actions alleged

herein.

      45.    McVicker has been damaged as a result of Defendant’s unlawful

conduct. As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered great humiliation, distress, embarrassment, inconvenience, mental

anguish, pain, suffering, injury and damages, including damage to her

reputation and good will, loss of income, loss of employment, loss of employee

benefits, litigation expense including attorney’s fees, and consequential

damages including the loss of employment opportunities, business and

development opportunities, and other injury.

      46.    Due to the severity of the conduct by Defendant, McVicker is

entitled to punitive damages.

      47.    Plaintiff has been damaged by Defendants’ actions, including, but

not limited to loss of employment, loss of compensation and employment

related benefits, loss of health insurance for Plaintiff and her baby, and

litigation expense including attorney’s fees.

                           PRAYER FOR RELIEF

      Wherefore, Plaintiff Kathryn McVicker, requests judgment against

Defendants as follows:




                                        7
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 8 of 9 PageID# 8




        A.    For appropriate declaratory relief regarding the unlawful acts

and practices of Defendant, pursuant to Title VII of the Civil Rights Act of

1964;

        B.    For an award of compensatory damages against Defendant

Garnett Refrigeration, Inc.;

        C.    For an award of punitive damages against Defendant Garnett

Refrigeration, Inc.;

        D.    For pre-judgment and post judgment interest;

        E.    For an aware of an amount sufficient to offset any adverse tax

consequences resulting from a lump sum aware or an aware of other relief in

this action because she was required to file suit to enforce her federally

protected rights;

        F.    For an award of incidental and consequential damages, actual

attorney’s fees and costs of this action, including expert witness fees; and

        G.    For such other and further relief to which Plaintiff may show

herself justly entitled.

TRIAL BY JURY IS REQUESTED

                                        KATHRYN MCVICKER



                                        ________/s/ Tim Schulte________l
                                        Tim Schulte (VSB # 41881)
                                        Blackwell N. Shelley, Jr. (VSB #28142)
                                        Shelley Cupp Schulte, P.C.
                                        3 West Cary Street
                                        Richmond, Virginia 23220

                                       8
Case 3:21-cv-00385-JAG Document 1 Filed 06/14/21 Page 9 of 9 PageID# 9




                                   (804) 644-9700
                                   (804) 278-9634 [fax]
                                   schulte@scs-work.com
                                   shelley@scs-work.com

                                   Counsel for Plaintiff
/




                                  9
